SCIENTIFIC ADVISORY BOARD SERVICES AGREEMENT
FOR
MEMORY PHARMACEUTICALS CORP.

This Scientific Advisory Board Services Agreement (the “Agreement”) made this
[     ] and effective July 31, 2006 (the “Effective Date”) is by and between
Memory Pharmaceuticals Corp., a Delaware corporation having a place of business
at 100 Philips Parkway, Montvale, NJ 07645 (the “Company”) and [     ], an
individual having an address at [     ] (the “Advisor”).

WHEREAS, the Company is engaged in drug discovery and development programs
within central nervous system disease applications (the “Field”); and

WHEREAS, the Company is desirous of continuing to retain individual as an
Advisor in the Field, conditioned on the Advisor’s agreement to the terms below
and as set forth in the annexed Nondisclosure Agreement (as defined below); and

WHEREAS, the Company has and will have certain materials, compounds, animals,
compositions, chemicals, biological assays and know-how which are owned or
controlled by the Company and/or which have been received from third parties
under an obligation of confidentiality (collectively, “Company Materials”) and
certain technical, scientific and business information which are owned or
controlled by the Company and/or which have been received from third parties
under an obligation of confidentiality (collectively, “Company Information”);
and

WHEREAS, the Advisor will have access to Company Materials and Company
Information.

NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the parties hereto agree as follows:



  1.   (a) The Advisor shall serve as a member of the Company’s Scientific
Advisory Board (the “SAB”) and provide advisory services to the Company in the
Field, as requested by the Company. Such services shall be rendered by the
Advisor through Advisor’s attendance at quarterly SAB meetings held by the
Company during the one (1) year period commencing on the date of this Agreement,
and thereafter, this Agreement shall be automatically renewed for one (1) year
periods, unless the Agreement is earlier terminated in accordance with
subsection (f) below. The Advisor also agrees to make himself/herself available
as requested by the Company, either by telephone, in person or by written
report.



  (b)   The Company is aware that the Advisor may have existing
consulting/advisory arrangements with other third parties that also have
associated confidentiality restrictions; if a conflict of interest should arise
between those confidentiality restrictions and/or consulting/advisory
arrangements and this Agreement or the Advisor’s restrictions or arrangements
with the Company, the Advisor will immediately inform the Company of same. In
addition, the Company acknowledges that the Advisor may perform services for
other individuals/entities, provided the Advisor does so without breaching it or
his obligations under this Agreement and the Nondisclosure Agreement (as defined
below). The Advisor has disclosed to the Chief Scientific Officer of the Company
any conflicts between this Agreement and any other agreement binding on the
Advisor.



  (c)   The Advisor shall be compensated for services on the Company’s SAB as
set forth on Exhibit A hereto, which compensation structure may be updated for
future years from time to time by the Company’s Board of Directors.



  (d)   The Company agrees to reimburse the Advisor for all authorized
reasonable travel and other authorized out-of-pocket expenses incurred by
him/her in accordance with the policy and practice of the Company upon
presentation to the Company of appropriate expense vouchers.



  (e)   Neither party shall have the authority to expressly or impliedly bind or
attempt to bind the other in contract, debt or otherwise.



  (f)   The Company or the Advisor may terminate this Agreement upon giving ten
(10) days’ prior written notice thereof to the other party. In addition, if, in
the Company’s sole judgment, the Advisor violates any of the provisions of this
Agreement, the Company shall have the right, upon written notice, to cancel this
Agreement immediately. Upon termination or cancellation of this Agreement, the
Company shall have no liability to the Advisor except for charges for services
performed by the Advisor and accepted by the Company prior to the Advisor’s
receipt of notice of termination or cancellation.



  2.   The Advisor hereby agrees to promptly disclose to the Company in writing
any invention, development, information or idea, whether patentable or not, made
and/or conceived by the Advisor alone or with others in the course of performing
advisory services hereunder or which is based on Company Materials, Company
Information or the Advisor’s advisory services to the Company (the “Developed
Technology”). The Advisor hereby waives whatever rights he/she may now or
hereafter have in and to any Developed Technology and agrees to execute whatever
additional documents may be necessary to perfect such waiver.



  3.   The Advisor agrees that all Developed Technology constitutes “work for
hire” and the Advisor agrees to assign and hereby does assign to the Company or
its nominee or successor all right, title and interest in and to the Developed
Technology and further agrees to execute such further papers and perform all
such acts as may be necessary to perfect such assignment and/or confirm all such
right, title and interest in the Company.



  4.   In the event that the Company makes or proposes to make any United States
or foreign patent application relating to Developed Technology owned by the
Company pursuant to Section 3, the Advisor shall cooperate fully with the
Company and its patent counsel in preparing and prosecuting any such
application.



  5.   The Advisor further agrees to execute, acknowledge and deliver all such
further papers, including applications for patents, as may be necessary to
enable the Company to publish or protect the Developed Technology owned by the
Company by patents, inventions, improvements, ideas and applications in the
Company or its nominees, successors or assigns and to render all such assistance
as the Company may require in any patent office proceeding or litigation
involving the Developed Technology owned by the Company.



  6.   All data, results and documentation generated by the Advisor in the
course of providing the advisory services or otherwise in connection with this
Agreement shall be the sole and exclusive property of the Company.



  7.   The Nondisclosure Agreement entered into by the parties on [     ],
attached hereto as Exhibit B (the “Nondisclosure Agreement”) shall apply to all
confidential information arising from the advisory services being provided
hereunder and such Nondisclosure Agreement is deemed to be incorporated by
reference herein. If the Nondisclosure Agreement expires or terminates prior to
the expiration or termination of this Agreement, then the terms of the
Nondisclosure Agreement shall nonetheless continue to govern the Advisor’s
obligations of confidentiality for the term of this Agreement and for five
(5) years thereafter. The definition of “Confidential Information” in the
Nondisclosure Agreement shall be hereby amended to include Developed Technology,
Company Information, Company Materials and all data, results and documentation
disclosed or generated in connection with this Agreement. Neither of the parties
shall make this Agreement public, nor divulge the relationship of the parties
created hereunder, without obtaining, in each instance, the prior written
consent of the other.



  8.   No rights or licenses in or to Company Information, Company Materials or
Developed Technology, including licenses under any patent, copyright, trademark,
invention or other intellectual property right or application thereof, either
express or implied, are granted to the Advisor by virtue of this Agreement.



  9.   At the request of the Company, the Advisor shall promptly return to the
Company all materials and physical documents, whether prepared by the Company or
by the Advisor when such materials or documents are included or incorporated
with Company Materials, Company Information or Developed Technology. The term
“document” is used in its broadest sense and includes electronic information in
the form of discs, tapes, etc.



  10.   The Advisor represents and warrants that he/she is permitted to enter
into this Agreement and perform the obligations contemplated hereby and that
this Agreement and the terms and obligations hereof are not inconsistent with
any other obligations he/she may have.



  11.   The Advisor hereby agrees that he/she shall perform the services
hereunder with care, skill, and diligence, in accordance with the applicable
professional standards currently recognized by his/her profession, and shall be
responsible for the professional quality, technical accuracy, completeness and
coordination of all reports, information, specifications and other items and
services furnished hereunder. The Advisor shall comply with all applicable
federal, state, and local laws, ordinances and regulations in performing his/her
services hereunder.



  12.   The Advisor represents, warrants and agrees that he/she can and will
perform the services required by this Agreement without disclosing or using any
confidential information and/or proprietary information of a third party.



  13.   The Advisor represents and warrants to the Company that the Advisor is
duly authorized to execute this Agreement and to perform all services hereunder,
and that the same do not require the consent of any third party or constitute a
breach or violation of any agreement to which he may be a party.



  14.   This Agreement, together with the Nondisclosure Agreement, constitutes
the entire and exclusive agreement between the Advisor and the Company with
respect to the subject matter thereof and supersedes any prior or
contemporaneous agreements, representations and understandings of the parties
with respect thereto. No supplement, modification or amendment of this Agreement
shall be binding upon the Company or the Advisor unless set forth in a written
agreement executed by the Company and the Advisor.



  15.   The obligations of the Advisor under this Agreement, other than the
obligation to perform advisory services pursuant to Section 1 hereof, shall
survive any expiration or termination of this Agreement.



  16.   This Agreement shall be governed by the laws of New Jersey without
giving effect to conflicts of law and principles thereof. The parties hereby
(a) agree that any action arising out of this Agreement shall be brought in the
state or federal courts located in the State of New Jersey, (b) irrevocably
submit to the exclusive jurisdiction of any such court and (c) waive any
objection that such party may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agree not to plead or claim the same.



  17.   The Advisor agrees that any breach of Sections 2 through 7 and 9 of this
Agreement will cause the Company irreparable harm that cannot be adequately
compensated by an award of money damages. As a result, the Advisor agrees that
in addition to any other remedy the Company may have, the Company may seek and
obtain injunctive relief without the necessity of posting a bond or other
security, restraining the Advisor from directly or indirectly violating this
Agreement or from engaging in any activity that compromises the protection
afforded the Company by this Agreement.



  18.   Nothing in this Agreement is intended or shall be deemed to constitute a
partnership, agency, employer-employee or a joint venture relationship between
the Advisor and the Company. During the term of this Agreement, the Advisor
shall be regarded as an independent contractor. The Advisor understands and
agrees that he/she will be responsible for all income, social security,
self-employment and any other state and federal taxes and/or insurance premiums
on the advisory fees received hereunder. The only monetary or economic
obligation of the Company to the Advisor is to provide payment as set forth in
Sections 1(c) and (d) of this Agreement. The Advisor acknowledges that except
for the grant of stock options under the Company’s Amended and Restated 2004
Stock Incentive Plan, which are approved by the Company’s Board of Directors,
the Advisor shall not be entitled to participate in any pension, stock purchase,
health, group life or disability insurance, or any other employee benefit plan
that may from time to time be offered to employees of the Company. The Advisor
further agrees to indemnify and hold harmless the Company from any and all
claims and liabilities for such taxes and penalties made by the above-mentioned
taxing authorities resulting from the Advisor’s performance of services
hereunder, including reasonable attorneys’ fees that the Company may incur in
defense or payment of any such claim for taxes or penalties levied against the
Company on account of the Advisor by reason of any services covered under this
Agreement. If the Company determines that taxes should be withheld, the Company
reserves the right to unilaterally withhold, as appropriate, and to notify the
Advisor accordingly.



  19.   All notices given under this Agreement shall be in writing and shall be
delivered personally, sent by facsimile, overnight courier service, or mailed by
prepaid registered or certified mail (with receipt) to the party for which it is
intended to the address provided herein. Any notice so given shall be deemed to
have been received on the date on which it was personally delivered or
transmitted by confirmed facsimile copy or on the date received as set forth on
the return receipt if sent by registered or certified mail or overnight courier
service. Any party may change its address for purposes of receipt of any such
communication by given prior written notice of such change to the other party in
the manner prescribed above.



  20.   No failure or delay on the part of any party hereto in exercising any
right, power or remedy hereunder shall operate as a waiver thereof.



  21.   If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid or void or unenforceable, that clause shall be
construed by limiting or reducing it so as to be enforceable to the extent
compatible with existing law. All remaining provisions shall nevertheless
continue in full force without being impaired or invalidated by anyone.



  22.   This Agreement may be assigned by the Company. This Agreement and the
obligations hereunder shall not be delegated or assigned by the Advisor without
prior written consent from the Company.



  23.   This Agreement may be delivered by facsimile and executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date

indicated above, with the intent to be legally bound hereby.

MEMORY PHARMACEUTICALS CORP.

 
 
     
Name: David A. Lowe, Ph.D.
Title: Chief Scientific Officer

THE ADVISOR:

 
 
     
Name:
 

2

EXHIBIT A

COMPENSATION STRUCTURE

2006/2007 Cash Compensation

         
Annual Retainer (paid quarterly, at the end of each quarter of service)
  $ 6,000  
Per Meeting Fee (paid for each SAB meeting attended)
  $ 1,500  

2006 Equity Compensation

Non-qualified stock options to purchase 20,000 shares of common stock at an
exercise price per share of $1.03. Such stock options shall vest in quarterly
installments over a two year period, commencing on July 31, 2006.

3

EXHIBIT B

NONDISCLOSURE AGREEMENT

4